Title: To Benjamin Franklin from Barbeu-Dubourg, 14 November 1777
From: Barbeu-Dubourg, Jacques
To: Franklin, Benjamin


14e. 9bre. 1777.
Je vous prie, Mon cher Maitre, d’accorder un moment d’audience a Monsieur henry Du Bois Negociant d’Amsterdam, qui a des choses tout a fait interessantes a vous communiquer, et que j’espere que vous ne serez pas faché de connoitre. J’ai l’honneur de vous souhaiter le bonjour et de vous renouveller les assurances de mon parfait attachement
Dubourg
 
Addressed: A Monsieur / Monsieur franklin / A Passy
Notation: Dubourg 14. 9b. 77
